ga ”'/zi +»o)

NANCY ADAMS
Official Reporter
Palestine, Texas 75801
903/723_74`15

B`ASCOM W. BENTLEY
District Juclge
Palestine, Texas 75801
903/723-7415

    

369TH JUDIC DISTRICT

ANDERSON AND CHEROKEE COUNTIES
500 N. Church, Suite 30
Palestine, Texas 75801

October 20, 2015

Court of Criminal Appea|s ` RECE|VED lN

state oftean - CGURT OF CR¢M!NAL APPEALS
Box 12308, Capita| Station
Austin,Texas 78711 OCT 23 2015 y

RE; cause No. 24827-A Ab@lACOSia,Cl€fk

Ex Parte: James Bell, TDCJ #877694
To the Honorable Court of Crirninal Appeals,

As the Judge of the trial court that received your instructions, | would humb|y appreciate a further
extension of time. »

So many of the people who were involved with this case are now gone. Others have been difficult to
find and arrange for their responsibilities in this matter. To put it plainly, l believe we have most of our
procedural problems fixed and | am going to hold a hearing on November 13, 2015, at 1:30 pm.
Hopefully this hearing will put all questions and problems to rest.

Thank you in advance.

Sincerely,

@2/~’/

Judge B.W. Bentley, |ll
369"‘ iudicial District
Anderson`County '